DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species E (figures 14 and 15) in the reply filed on 5/10/2021 is acknowledged.  Applicant states that claims 1-2 and 4-9 are bbroad enough to read on the select Species E.  Upon review of the indicated claims, claims 6-9 do not read on elected Species E because claim 6 requires “the top plate having a diameter that is greater than the diameter of the second shaft”, however the top plate 661 of figures 14 and 15 is shown to be smaller in diameter than the second shaft 655, 657 or 659 (which are all equivalent in diameter in figures 14 and 15).  Accordingly, claims 1-2 and 4-5 read on the elected Species E and are examined below.
Claim Interpretation
	Claims 1-2 and 4-5 use the term “precision-locating” which is a relative term since “precision” can be subjective depending on the application.  In this case, the specification recites that the term “Precision locating refers to the ability to locate an object accurately, in such a way that a user can rest assured that when features are to be made, or machining is to be done, based upon that location, the object will be in the proper location over and over, i.e., repeatedly” (para. [0027]).  Accordingly, a surface or article which performs “the ability to locate an object accurately… be in the proper location over and over, i.e., repeatedly” is considered to read on “a precision-locating surface” or “a precision-locating article”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 and 4-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Unbrako Engineering Guide, Socket Products (1996) (See NPL document attached, hereinafter “Unbrako”).
Claim 1:
	Unbrako teaches a precision-locating dowel pin (“Low Head Cap Screws” p. 13; note that the fasteners are described as “precision fasteners” with tolerances around 0.005 in. (col. A, H, R)) for use with a fixed object (p. 12, showing different example uses; p. 13 right side, showing an example use), the precision-locating dowel pin comprising: a threaded portion configured for adjustable attachment to the fixed object (see marked-up figure below); a head integrally formed at the top of the threaded portion (see marked-up figure below); a top surface at the top of the head (see marked-up figure below); wherein the head is selectively machined and 
    PNG
    media_image1.png
    416
    562
    media_image1.png
    Greyscale

Finally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Here, the claim is drawn to “a precision-locating dowel pin” which has an intended use of aiding in the position of a tool, work-piece or other fixed object.  Since the pin of Unbrako 
Claim 2:
	Unbrako teaches that the head portion comprises: a shaft; and an upper portion; wherein the shaft and the upper portion have the same diameter (see comparison below, noting that applicant’s head 655 is comprised of indistinguishable constant diameter sections 657 and 659 in figure 15).

    PNG
    media_image2.png
    448
    409
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    400
    347
    media_image3.png
    Greyscale

Claim 4:
	Unbrako teaches at least one annular groove (“Fillet under head”, p. 13).  With respect to the limitation of “a sealing member disposed within the annular groove”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Here, the manner in 
Claim 5:
	Unbrako teaches a bore in the head for receiving a driving tool (“Smooth, burr-free sockets, uniformly concentric and usable to full depth for correct wrench engagement”, p. 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726